IN THE COURT OF CRIMINAL APPEALS
                            OF TEXAS
                                         NO. WR-88,687-01


                         EX PARTE JUAN ROLANDO SOLIS, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. A-15-5099-CR (HC1) IN THE 36TH DISTRICT COURT
                              FROM ARANSAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to of one count of

evading arrest or detention with a motor vehicle and one count of possession of a controlled

substance, and was sentenced to ten years’ imprisonment for the evading arrest count and two years’

state jail for the possession of a controlled substance count. He did not appeal his conviction.

        Applicant contends, among other things,1 that his trial counsel rendered ineffective assistance



        1
            This Court has reviewed Applicant’s other claims and finds them to be without merit.
because counsel failed to communicate with Applicant for several months after his appointment,

failed to appear for a hearing conducted on Applicant’s pro se motion to dismiss the charges, which,

according to Applicant was granted by the trial court, failed to investigate and raise issues with

regard to the denial of a timely indictment and a speedy trial, failed to object that a member of the

district attorney’s office allegedly visited Applicant in jail and urged him to plead guilty to the

charges, and advised Applicant to plead guilty in exchange for the maximum punishment for both

counts.

          Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order trial counsel to respond to Applicant’s claims of ineffective assistance of counsel. The

trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

          If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

          The trial court shall first supplement the habeas record with copies of the plea papers,

including any written plea agreement, admonishments, waivers and stipulations, and judicial

confession. The trial court shall then make findings of fact and conclusions of law as to whether the

performance of Applicant’s trial counsel was deficient and, if so, whether counsel’s deficient

performance prejudiced Applicant. The trial court shall also make any other findings of fact and

conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s claims

for habeas corpus relief.
       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: August 22, 2018
Do not publish